Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00490-CR

                                     Cirilo AVILES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR9545
                   The Honorable Angus K. McGinty, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 9, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice